Citation Nr: 9914564	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for back fibromyositis.


REPRESENTATION

Appellant represented by:	Raymond Rivera, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active military duty from January 1991 
to July 1991.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).

The issue of entitlement to service connection for a back 
disorder is addressed in the remand portion of this decision.


FINDING OF FACT

The first competent evidence of record demonstrates that 
asthma had its onset in service.


CONCLUSION OF LAW

Bronchial asthma was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Prior to enlistment, the veteran noted on her medical 
prescreening form in February 1982, that she never had asthma 
or a respiratory disorder.  On enlistment examination in 
August 1982, no abnormalities of the respiratory system were 
clinically found, nor did the veteran complain of bronchial 
asthma.  X-rays indicated that the lungs were normal.  
Thereafter, on a periodic examination conducted in September 
1986, no abnormalities of the respiratory system were found, 
nor did the veteran complain of bronchial asthma.  In July 
1987, the veteran complained of a headache, runny nose, sore 
throat, lower back pain, and diarrhea.  The diagnosis was 
upper respiratory infection.  On a periodic examination in 
September 1990, the veteran gave a history of asthma and the 
examiner noted a history of allergic pharyngitis.  However, 
the clinical examination found no abnormalities of the 
respiratory system.  In January 1991, the veteran complained 
of a sore throat and headache, with a frequent dry cough.  
The diagnosis was upper respiratory tract infection.  

In March 1991, the veteran complained of a persistent, 
productive cough, with a headache and sore throat.  She 
reported that she had chest tightness due to coughing and 
related a history of asthma.  Examination of the chest 
revealed symmetry, with mild tenderness with inspiration.  
Minimal wheezing in upper lobes was noted.  The assessment 
was rule out pneumonia versus viral syndrome and reactive 
airway disease versus bacterial bronchitis.  She was provided 
bronchodilators, antibiotics, and analgesics.  On follow-up 
examination approximately a week later, it was noted that the 
veteran's breathing was back to normal.  The assessment was 
bronchitis improved, bronchospasm resolved.  On the veteran's 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
dated in May 1991, the veteran stated that while in Southwest 
Asia she had bronchitis and asthma.  On clinical examination, 
the respiratory system was normal.  

Subsequent to active duty, private medical reports document 
that the veteran was treated on multiple occasions for 
bronchial asthma in August 1991, September 1991, October 
1991, and December 1991.  A VA pulmonary examination 
conducted in April 1992, reported complaints of recurrent 
bouts of chest tightness, wheezing, and dyspnea, with poor 
response to therapy.  Examination of the chest revealed a 
prolonged expiratory phase with late expiratory wheezes, 
bilaterally.  There was no cyanosis, clubbing, or left 
ventricular accessibility.  Cough was productive of clear 
sputum.  Dyspnea on moderate effort was shown, with no 
evidence of acute infection.  Pulmonary function tests 
revealed minimal airflow obstruction, with mild 
hyperinflation.  A chest x-ray indicated that the lungs were 
mildly hperinflated with some prominence of interstitial 
pattern at the bases, but no infiltrates were noted.  The 
diagnosis was bronchial asthma with minimal airway 
obstruction.  Additional private medical records from April 
1992 to November 1994, indicated treatment for bronchial 
asthma.  

A line of duty determination by the Adjutant General of 
Puerto Rico was approved in November 1993, indicating that in 
March 1991, while serving in Saudi Arabia, the veteran 
incurred bronchial asthma.  

The veteran testified at a personal hearing at the RO in June 
1995, that she had "sporadic" asthma prior to entering into 
service; however, it never required her to miss National 
Guard duty between 1982 and 1991.  The veteran stated that 
she was treated for asthma, bronchial infections, and spasms 
while serving in the Gulf.  She believes that asthma was 
aggravated by exposure to toxins, changes in weather and 
sandstorms.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for entitlement to service connection for 
bronchial asthma is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to her claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical records have been included in 
her file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that she has been adequately assisted in 
the development of this issue.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. §§ 1111, 
1132 ; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  This presumption attaches only where there has 
been an induction examination in which the later-complained-
of disability was not detected.  See Bagby, 1 Vet. App. at 
227.  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304.

In the present case, the veteran's 1982 entrance examination 
record did not state that she had asthma at the time of 
induction, and clinical evaluations performed at the time of 
that examination showed no abnormalities as to her lungs and 
chest.  Additionally, on a periodic examination in September 
1990, prior to entry into active duty, the veteran gave a 
history of asthma and the examiner noted a history of 
allergic pharyngitis.  However, the clinical examination 
found no abnormalities of the respiratory system.  Hence, 
asthma was not "recorded in [an] examination report[]" 
within the meaning of § 3.304(b).  The only reference to 
asthma was part of the veteran's medical "history."  
Accordingly, the Board holds that asthma was not "noted," 
as defined by 38 U.S.C.A. § 3.304(b), at entry on her period 
of service, and that the presumption of sound condition, 
therefore, attaches.  

Under 38 U.S.C.A. §§ 1111, 1132 and 38 C.F.R. 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's asthma existed prior to service.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The burden is a 
formidable one.  Id.  In determining whether there is clear 
and unmistakable evidence that the injury or disease existed 
prior to service, the Board considers the history recorded at 
the time of examination together with "all other material 
evidence."  See 38 C.F.R. § 3.304(b)(1).  In determining the 
inception of the veteran's asthma, the applicable regulation 
requires that the following is to be considered: "medical 
judgment," "accepted medical principles," history with 
"regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease," and a "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  Id.  

Although service medical records indicate a history of asthma 
existing prior to service, this history was presumably 
obtained from the veteran, and there are no records of any 
actual asthma prior to service.  On that record, the Board 
concludes that the presumption of soundness on entry into 
active duty in 1991 has not been rebutted, because the 
evidence or medical judgment does not warrant a finding that 
the veteran's asthma existed prior to service.  In Paulson v. 
Brown, 7 Vet. App. 466 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court)  held that a layman's account of a prior condition was 
an inadequate basis upon which the [VA] could have concluded 
that he had a condition that pre-existed service.  In Crowe 
v. Brown, 7 Vet. App. 238 (1995), the Court held that the 
veteran's own history cannot be relied upon to rebut the 
presumption of soundness.  Under the circumstances, the Board 
cannot conclude on this record that the veteran's asthma 
existed prior to service.

As such, after weighing the entire record of evidence and 
applying the benefit of the doubt rule, the Board concludes 
that the evidence supports a finding that the veteran's 
asthma had its onset in service, and therefore, entitlement 
to service connection for asthma is warranted.


ORDER

Service connection for asthma is granted.


REMAND

Prior to enlistment, the veteran noted on her medical 
prescreening form in February 1982, that she never had back 
trouble.  On enlistment examination in August 1982, no 
abnormalities of the musculoskeletal system were clinically 
found, nor did the veteran complain of a back disorder.  X-
rays at that time revealed mild lower dorsal scoliosis.  
Thereafter, on a periodic examination conducted in September 
1986, no abnormalities of the musculoskeletal system were 
found, nor did the veteran complain of a back disorder.  In 
July 1987, the veteran complained of a headache, runny nose, 
sore throat, lower back pain, and diarrhea.  The diagnosis 
was upper respiratory infection.  On a periodic examination 
in September 1990, the veteran denied a back disorder.  The 
clinical examination found no abnormalities of the 
musculoskeletal system.  In May 1991, the veteran complained 
of left shoulder and low back pain of one-month duration 
which began when she was lifting boxes.  Range of motion was 
normal and there was diffuse mid- and upper-back tenderness, 
with no decrease in muscle strength or change in reflexes.  
The diagnosis was myofascial pain syndrome.  Thereafter, in 
June 1991, the veteran complained of severe left shoulder 
pain.  The diagnosis was left shoulder sprain.  

Subsequent to service discharge, the veteran complained of 
left cervical pain with intermittent radiation to left upper 
extremity, not associated with weakness, numbness, or 
parathesias in February and March 1992.  The veteran also 
complained of intermittent, localized, dull, low back pain 
without radiation or parathesias.  The diagnosis was chronic 
cervical and back myositis (left side).  A VA examination 
conducted in April 1992, reported that the veteran complained 
of back pains that extended from the neck down to the low 
back, that radiated to the right shoulder and right upper 
extremity, as well as towards both lower extremities.  
Clinical findings included an erect posture with guarded 
gait.  There was some straightening of the cervical and 
lumbar lordosis.  Pain to pressure over the cervical and 
lumbar paravertebral and upper back musculature was found, 
with evidence of moderate to severe spasm.  Range of motion 
was normal, but painful.  Bilateral straight leg raising and 
knee extension elicited back pain at 70 and 40 degrees, 
respectively.  There were no radicular signs, and the 
neurologic examination was normal.  The diagnosis was 
cervical paravertebral and upper back myositis, and lumbar 
paravertebral fibromyositis.  X-rays of the cervical spine 
were normal.  X-rays of the lumbosacral spine showed minimal 
dextroscoliosis of the upper lumbar spine, presumably 
positional in nature; otherwise, the findings were normal.  

A line of duty determination by the Adjutant General of 
Puerto Rico was approved in November 1993, indicating that in 
March 1991, while serving in Saudi Arabia, the veteran 
incurred an injury to the left shoulder when offloading 
equipment at supply.  The medical diagnosis was myofascial 
pain (myositis).  

The Board finds further development is necessary prior to 
appellate review.  Accordingly, this case is remanded to the 
RO for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to June 
1998, should be obtained and associated 
with the claims file. 

2.  The veteran should be afforded a VA 
examination to determine the nature of 
any back disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence.  The 
examiner must note in the examination 
report that the veteran's claims file was 
reviewed.  The examiner should provide an 
opinion as to whether any current back 
disorder is related to the back 
symptomatology documented in the 
veteran's service medical records.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, fully detailed descriptions of 
all pathology, documentation that the 
examiner reviewed the claims file, or an 
adequate response to the specific opinion 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until she receives further notice; however, she 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

